CALHOUN, Judge.
The offense, possessing intoxicating liquor for the purpose of sale; the punishment, one year in the penitentiary.
*487The record fails to show that any notice of appeal was given. Without proper notice of appeal, this court is without jurisdiction. Article 827, C. C. P., 1925; Hollifield v. State, 10 S. W. (2d) 101; Sandoval v. State, 106 Texas Crim. Rep., 468, 293 S. W., 168.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.